Citation Nr: 1619837	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  08-39 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from January 1961 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded this case in July 2012 and September 2013 for further development and review by the agency of original jurisdiction.  The Board obtained a medical expert opinion from the Veterans Health Administration (VHA) in July 2013, and an addendum VHA opinion in February 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's peripheral neuropathy does not result from disease or injury incurred in or aggravated by active service, and did not manifest within one year of service separation. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for peripheral neuropathy are not satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

A July 2008 letter provided all notice required under the VCAA.  It notified the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, VA's duty to notify is satisfied 

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

A VA examination was performed in February 2008.  The Board obtained a Veterans Health Administration (VHA) medical expert opinion from a VA neurologist in July 2013, with an addendum provided in July 2016.  See VHA Directive 2010-044 (September 29, 2010); 38 U.S.C.A. §§ 5103A, 7109 (West 2014); 38 C.F.R. § 20.901 (2015).  Copies of the medical opinions were provided to the Veteran and his representative, and they were offered the opportunity to present additional evidence or argument in response pursuant to 38 C.F.R. §  20.903 (2015) and Thurber v. Brown, 5 Vet. App. 119 (1993).  The July 2013 VHA opinion and July 2016 addendum together are adequate to decide the claim.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The medical opinion is based upon review of the claims file and medical history, and provides an explanation in support of the conclusion reached that can be weighed against contrary opinions, such that the Board is able to make a fully informed decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  



II. Analysis

The Veteran seeks entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  Specifically, he states that it was caused by exposure to an herbicide agent such as Agent Orange during service in Vietnam.   For the following reasons, the Board finds that service connection is not established. 

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Under the presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39.



In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

VA has also established a presumption of service connection for certain diseases found to be associated with herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Absent affirmative evidence to the contrary, such diseases will be service connected even if there is no evidence of the disease during service, provided that herbicide exposure is established.  Id.; 38 C.F.R. § 3.307(d).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (the Vietnam Era).  38 C.F.R. § 3.307(a)(6).  A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to such herbicide agents.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Because the Veteran served in Vietnam during the Vietnam Era, as shown by his service personnel records, he is presumed to have been exposed to an herbicide agent such as Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).

The Veteran's peripheral neuropathy does not qualify for the presumption of service connection based on herbicide exposure under 38 C.F.R. § 3.309(e).  In this regard, early-onset peripheral neuropathy is a presumptive disease under § 3.309(e).  However, the evidence shows that the Veteran's peripheral neuropathy did not have an early onset.  Rather, an April 2002 VA treatment record notes that the Veteran had been diagnosed with peripheral neuropathy by a private physician, R. Knapp, M.D., and the Veteran stated in his November 2008 application for service connection that his peripheral neuropathy began in 2003.  Further, a February 2008 VA examination report reflects that the Veteran told the examiner he first experienced tingling of the feet ten years earlier.  A February 2013 private treatment record from Dr. Knapp also reflects that the Veteran reported a nearly ten-year history of progressive sensory loss of the lower extremities, or around 2003.  Finally, the July 2013 VHA medical expert opinion and February 2016 addendum reflect a neurologist's findings that the Veteran did not have early-onset neuropathy, as his symptoms did not manifest until many years after separation from service (around 1997 for the feet and 2001 for the hands, according to the neurologist). 

Thus, the preponderance of the evidence weighs against a finding that the Veteran has early-onset peripheral neuropathy.  Accordingly, service connection on a presumptive basis under § 3.309(e) is not established. 

Although presumptive service connection based on herbicide exposure is not available for the Veteran's peripheral neuropathy, service connection may still be established with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange"); cf. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The preponderance of the evidence shows that the Veteran's peripheral neuropathy is not related to exposure to an herbicide agent such as Agent Orange.  The VA treatment records indicate that the Veteran was first diagnosed with peripheral neuropathy around 2002, and first noticed symptoms no earlier than the late 1990's.  In a June 2008 letter, Dr. Knapp, the Veteran's private treating neurologist, stated that all etiologies for the Veteran's peripheral neuropathy had been investigated and ruled out.  Doctor Knapp opined that there was a direct relationship between the Veteran's sensory neuropathy and his exposure to Agent Orange during his service in Vietnam, noting that Agent Orange is a known neurotoxin.  In a February 2013 private treatment record, Dr. Knapp provided a similar positive medical opinion, stating that in the absence of other known etiologies for the Veteran's peripheral neuropathy, Dr. Knapp believed that it was causally related to Agent Orange exposure.  He added that "[o]f particular note is the typical latency from exposure to the development of symptoms in this case."  

In the February 2016 addendum opinion, in finding against a relationship to Agent Orange exposure, the VHA neurologist noted that literature states that there was "no data that suggest that exposure to compounds of interest [i.e. chemicals in herbicide agents] can lead to the development of delayed-onset chronic neuropathy many years after termination of exposure among those who did not originally complain of early onset neuropathy."  The neurologist concluded that since the Veteran's service occurred many years prior to the onset of symptoms, the time of onset was not consistent with what would be expected in peripheral neuropathy associated with Agent Orange exposure, since the Veteran's symptoms occurred many years after service.  Although the neurologist noted in the July 2013 opinion that there was some medical literature that found a possible association between Agent Orange exposure and "general distal symmetrical polyneuropathies," the neurologist found based on a review of multiple sources that the Veteran's peripheral neuropathy was not related due to the delayed onset.  The neurologist clarified in the February 2016 addendum that the mention of articles, some finding in favor of, and some finding against a relationship between Agent Orange exposure and peripheral neuropathy "served to exemplify literature on the subject and not to have a bearing on the conclusion reached."  The neurologist also clarified in the February 2016 addendum that although the characterization of the Veteran's neuropathy as demyelinating or axonal, hereditary or acquired, was not specified in the treatment records, as noted in the July 2013 opinion, such characterization had no effect on the determination of whether it was caused by Agent Orange exposure.  

In the July 2013 VHA expert opinion, the neurologist also noted that it was not uncommon for patients with hereditary neuropathy not to have a family history, and also not uncommon for acquired axonal neuropathies to be idiopathic (i.e. of unknown cause).  In support of the latter observation, the neurologist cited to an article attached to the opinion.  The article is titled "Idiopathic Neuropathy: New Paradigms, New Promise," by M. Singer, et. al., published in the Journal of the Peripheral Nervous System, 17 (Supplement), 43-49 (2012).  The article states that "one in every three patients with neuropathy leaves their doctor's office without a definite etiologic diagnosis, despite extensive testing in referral centers."  It further states that "this figure . .  . represents 5-8 million Americans, making idiopathic neuropathy one of the most common chronic neurologic disorders."  

The Board finds that the July 2013 VHA opinion and July 2016 addendum carry more evidentiary weight than Dr. Knapp's opinion.  Doctor Knapp simply stated that Agent Orange is a known neurotoxin, and because there were no other known etiologies for the Veteran's peripheral neuropathy, and given the "typical latency from exposure to the development of symptoms," Dr. Knapp believed the Veteran's peripheral neuropathy was caused by Agent Orange exposure.  However, as a matter of logic, the mere correlation of exposure to a neurotoxin and the development of neurological symptoms decades latter cannot in itself support causation, especially when so many years elapsed in the interim.  Although Dr. Knapp states that this was a "typical latency period," the passage of almost thirty years does not necessarily suggest that there was a latency period "in this case," as stated by Dr. Knapp, as might be the case, for example, when someone is exposed to a risk factor for the development of hepatitis C.  In that example, hepatitis C is known to be caused only by exposure to certain factors such as contaminated blood from a shared needle, and there is a latency period between such exposure and the development of symptoms.  However, as shown above, peripheral neuropathy can be due to factors other than exposure to neurotoxins, such as hereditary factors, and according to the article by Singer et al. cited in the July 2013 VHA opinion, idiopathic neuropathy is one of the most common neurologic disorders.  In other words, many people who develop peripheral neuropathy had no known exposure to a neurotoxin or other cause.  Thus, there is no apparent reason, and none was provided by Dr. Knapp, why the nearly thirty years that elapsed between exposure and onset of symptoms represented a "latency period" as opposed to the mere passage of time.  Finally, and significantly, Dr. Knapp's opinion, including the statement that there is a "typical latency period," does not account for the fact that early-onset peripheral neuropathy has been correlated with Agent Orange exposure but not late-onset neuropathy, or explain how there can be both a "typical latency period" of nearly thirty years, but also an association to early-onset peripheral neuropathy.  

By contrast, the July 2016 VHA medical expert opinion is supported by a logically sound rationale supported by a review of a number of sources to support the conclusion reached.  Doctor Knapp did not indicate that he reviewed medical literature specific to peripheral neuropathy and its relationship to Agent Orange exposure, as did the VHA neurologist.  As explained by the VHA neurologist in finding against a relationship to Agent Orange exposure, because the literature provided some support for a relationship to early-onset peripheral neuropathy, but not to neuropathy that manifests later, the Veteran's development of peripheral neuropathy many years after service was not consistent with peripheral neuropathy that may be associated with Agent Orange exposure.  Because this opinion is supported by a more thorough and specific explanation than that provided by Dr. Knapp, and draws its support from a review of literature specific to the subject, and given the logical deficiencies in Dr. Knapp's opinion discussed in the preceding paragraph, the VHA medical opinion carries more probative weight.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that 

the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning). 

The Veteran has not advanced any other argument or explanation in support of a relationship between his peripheral neuropathy and Agent Orange exposure.  The Board has already explained its reasons for finding against such a relationship as applied to Dr. Knapp's opinion.  They necessarily apply to the Veteran's statements as well.  Moreover, the medical opinion provided by the VHA neurologist carries more weight than the Veteran's lay opinion given the medical expertise of the former and the reasoning provided in support of the opinion.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden, 125 F.3d at 1481. 

In sum, the preponderance of the evidence weighs against a direct relationship between Agent Orange exposure and the Veteran's peripheral neuropathy.

The Veteran has not stated that his peripheral neuropathy manifested during service or within one year of service separation, and there is no other evidence of such, including in the service treatment records (STRs).  They show that in July 1962, and prior to his deployment to Vietnam, the Veteran reported numbness of his upper lip, as well as a headache, nausea, and chills.  Diagnostic testing, including a complete blood count, bilirubin check, and a urine culture were ordered, but no final assessment was noted.  In February 1966, the Veteran sought treatment for ongoing headache symptoms.  He reported experiencing a headache episode accompanied by numbness of his left hand and on the left side of his face.  Subsequently the headaches were assessed as probable migraines.  No other neurological symptoms were noted during service including on separation examination.  A September 1968 VA examination reflects that a neurological evaluation was normal.  



The July 2013 VHA opinion reviewed the above evidence, in addition to the rest of the STRs and the claims file, which was submitted by the Board to the neurologist for an opinion as to whether the Veteran's current peripheral neuropathy was a continuation or progression of the symptoms of numbness in service or represented the development of a new and separate condition.  The neurologist concluded that it was less likely than not that the Veteran's current neuropathy was a continuation or progression of the symptoms of numbness in service, and found instead that it was the development of a new and separate condition.  The neurologist explained that the Veteran's intermittent sensory symptoms associated with headaches seemed more related to a central nervous system process, possibly migraine with aura.  In support of this finding, the neurologist cited medical literature stating that visual, sensory, or motor phenomena, paresthesias (abnormal sensation) that can affect the lips, face, and arms, nausea and/or vomiting, photophobia, and phonophobia, were symptoms associated with migraines with auras.  The neurologist also noted in support of this conclusion that the Veteran's peripheral neuropathy symptoms did not begin until around 1997 for the feet and 2001 for the hands.

Accordingly, the preponderance of the evidence weighs against a direct relationship between the Veteran's peripheral neuropathy and any other in-service disease or injury.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.  Because his peripheral neuropathy was not noted during service and did not manifest within one year of service separation, presumptive service connection for peripheral neuropathy as a chronic disease, including based on a chronicity in service or a continuity of symptoms after separation, is not warranted.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker, 708 F.3d at 1338.

The Board is grateful to the Veteran for his service, and regrets that it cannot render a favorable decision in this matter. 



In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for peripheral neuropathy is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


